ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021, has been entered.

Note
In the advisory action of April 8, 2020, Examiner noted that the limitation of each detent of the plurality of detents being configured to engage with a plunger disposed on an outer radial surface of the piston depending on a position of the piston in the piston chamber "such that the piston and the detents cooperate to provide predefined discrete deflection curvatures" is held to be new matter not described in the Specification. Such would amount to a 35 USC 112(a) rejection. However, Applicant did not address this concern.

	The Specification (paragraph [0048]) recites “To guide an operator in selecting predetermined types or degrees of deflection curvature of the catheter, the adjustment handle 18 is configured for longitudinal movement of the piston 84 relative to the cylindrical body 80 in a measured or discrete manner.  In the illustrated embodiment of FIG. 4, a plurality of recessed detents d1, d2 and d3 are formed on a longitude along an inner radial surface of the piston chamber 82, where each detent is configured to receive and engage with a raised formation, for example, a ridge or, as illustrated, a ball plunger 91 supported and biased by a spring 94 situated in a recess 92, formed on an outer radial surface of the piston 84.  Each detent positions the stiffener member 24 within and relative to the catheter shaft 12 such that the distal end of the stiffener member 24 generally sets a location Xi representing a proximal end of the distal deflection section 12D at which its deflection curvature begins.  As illustrated in FIGS. 5A, 5B and 5C, locations X1, X2 and X3 enable the distal deflection section 12D to achieve deflection curvatures D1, D2 and D3, respectively.” Thus, it is the Examiner’s understanding that each detent of the plurality of detents being configured to engage with a plunger disposed on an outer radial surface of the piston depending on a position of the piston in the piston chamber "such that the plunger and the plurality of detents cooperate to provide predetermined discrete deflection curvatures".
	In the interest of advancing prosecution and to prevent 35 USC 112(a) and 35 USC 112(b) rejections, Examiner is changing the limitation of claim 1 of each detent of the plurality of detents being configured to engage with a plunger disposed on an outer radial surface of 

Information Disclosure Statement
The information disclosure statement filed January 12, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered:
A copy of JP H08-71157A has not been provided in the application file for consideration. An English translation of JP H08-71157A has been provided, but a copy of JP H08-71157A itself has not been provided
A copy of JP H09-503931A has not been provided in the application file for consideration. An English translation of JP H09-503931A has been provided, but a copy of JP H09-503931A itself has not been provided
A copy of JP 2000-229084A has not been provided in the application file for consideration. An English translation of JP 2000-229084A has been provided, but a copy of JP 2000-229084A itself has not been provided
A copy of JP 2003-144554A has not been provided in the application file for consideration. An English translation of JP 2003-144554A has been provided, but a copy of JP 2003-144554A itself has not been provided
A copy of JP 2010-167101A has not been provided in the application file for consideration. An English translation of JP 2010-167101A has been provided, but a copy of JP 2010-167101A itself has not been provided

Drawings
The drawings are objected to because:
Figure 2B has a left arrow with no reference number
Figure 6 has 3 arrows with no reference numbers
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Currently Amended) A deflection catheter comprising: 
a catheter shaft having an elongated proximal section and a distal deflection section, the catheter shaft having an outer tubular member made from a multi-layered coil with a first center lumen, the multi-layered coil including an inner coil and an outer coil; 
an inner tubular stiffener member having a second center lumen and a distal end, the inner tubular stiffener member extending through the first center lumen of the outer tubular member, a length of the inner tubular stiffener member being less than the catheter shaft so that the catheter shaft has a length distally without the inner tubular stiffener member inside the catheter shaft; 
two puller wires extending through the second center lumen of the inner tubular stiffener member, the outer tubular member being flexible, and the inner tubular stiffener member being less flexible so that the distal end of the inner tubular stiffener 
a deflection curvature adjustment handle having a body with a piston chamber, and a piston coupled to the inner tubular stiffener member to impart the longitudinal movement to the inner tubular stiffener member, the piston chamber having a plurality of detents formed on a longitude along an inner radial surface of the piston chamber, the plurality of detents being longitudinally spaced apart from each other at separate longitudinal positions, each detent of the plurality of detents being configured to engage with a plunger disposed on an outer radial surface of the piston depending -2-Serial No. 14/715,013on a position of the piston in the piston chamber such that the plunger and the plurality of detents cooperate to provide predetermined discrete deflection curvatures; and 
a compression spring mounted within the piston chamber to bias movement of the piston relative to the body.
	Claim 6 (Currently Amended) The deflection catheter of claim 1, [[a]] the distal end of the inner tubular stiffener member being uneven for asymmetrical bi-directional deflection.
	Claim 9 (Currently Amended) The deflection catheter of claim 6, the inner tubular stiffener member having a two-part construction, including a more flexible proximal portion and a less flexible distal portion.  
	Claim 10 (Currently Amended) A deflection catheter, comprising:  -3-Serial No. 14/715,013 

a second tubular member having a second center lumen, the second tubular member extending through the first center lumen of the first tubular member such that the second tubular member is coaxially disposed within the multi-layered coil and coaxially aligned with the central longitudinal axis of the catheter shaft, the second tubular member having a distal end configured to define a proximal end of the distal deflection section, a length of the second tubular member being less than the catheter shaft so that the catheter shaft has a length distally without the second tubular member inside the catheter shaft; 
two puller wires extending through the second center lumen of the second tubular member, each of the puller wires having a proximal end anchored in a control handle to effectuate deflection of the distal deflection section; 
a deflection curvature adjustment handle having a body with a piston chamber, and a piston coupled to the second tubular member to impart a longitudinal movement to the second tubular member; 
the control handle disposed between the deflection curvature adjustment handle and the catheter shaft, the control handle having a pulley assembly; 
of the two puller wires wrapped around a pulley of the pulley assembly to direct a wire proximal end into a stop in the control handle that anchors the wire proximal end in the control handle so that a pivot of the deflection rocker arm actuates at least one puller wire of the two puller wires;  -4-Serial No. 14/715,013 
a compression spring mounted within the piston chamber to bias a movement of the piston relative to the body; and 
the second tubular member being movable longitudinally relative to the first tubular member to enable an operator to adjust a location of the proximal end of the distal deflection section along a length of the catheter shaft.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a deflection catheter, as claimed, specifically including each detent of the plurality of detents being configured to engage with a plunger disposed on an outer radial surface of the piston depending on a position of the piston in the piston chamber such that the plunger and the plurality of detents cooperate to provide predetermined discrete deflection curvatures.
Shockey (US 5,168,864) teaches a deflection catheter (Figures 4-7, endoscope [50]); however, Shockey does not teach a plurality of detents, a plunger, a piston, and a piston chamber.

	Wadsworth et al (US 6,203,507) teaches a deflection catheter (Figures 1-7) comprising a piston chamber (piston chamber [119]) having a raised formation (clip [138] having flat side [142]) formed on a longitude along an inner radial surface of the piston chamber and the raised formation is configured to engage with a plurality of detents (indentations [144]) disposed on an outer radial surface of a piston (piston [114]) depending on the position of the piston in the piston chamber (Figure 7)(column 8, lines 45-58).
	However, neither Ponzi nor Wadsworth et al teaches the piston chamber having the plurality of detents and the piston having the plunger, as the combination of Ponzi and Wadsworth et al teaches the piston chamber having the raised formation and the piston having the plurality of detents. But such would be an obvious matter of design choice of reversal of parts, as Applicant states “In the illustrated embodiment of FIG. 4, a plurality of recessed detents d1, d2 and d3 are formed on a longitude along an inner radial surface of the piston chamber 82, where each detent is configured to receive and engage with a raised formation, for example, a 
	However, neither Ponzi nor Wadsworth et al teaches that the plunger and the plurality of detents cooperate “to provide predetermined discrete deflection curvatures”. Ponzi instead teaches that the raised formation [102] and the one detent [100] cooperate to limit the distance that the piston [84] can be slid proximally out of the piston chamber [82] (paragraph [0053]). And Wadsworth et al instead teaches that the raised formation [138][142] and the plurality of detents [144] cooperate provide a clicking mechanism to provide the physician with an indication of how far the piston has been moved (column 8, lines 54-58)
	Thus, independent claim 1 is allowed. Dependent claims 4-9 are allowed by virtue of being dependent upon independent claim 1.

	In regards to independent claim 10, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a deflection 
	Shockey teaches a deflection catheter (Figures 4-7, endoscope [50]) comprising a catheter shaft (body member [52] and first tube [60]) defining a central longitudinal axis, the catheter shaft having a first tubular member [60] with a first center lumen, and a second tubular member [64] extending through the first center lumen of the first tubular member (first tube [60]) such that the second tubular member is coaxially disposed within the first tubular member (Figures 4, 6, and 7); however, Shockey does not teach that the second tubular member is coaxially aligned with the central longitudinal axis of the catheter shaft, as Shockey teaches that the second tubular member is laterally offset from the central longitudinal axis of the catheter shaft (Figures 4, 6, and 7). Also see Applicant’s persuasive arguments (Remarks, pages 9-10). Due to the presence of second lumen [78] in the catheter shaft [52], the first tubular member [60] and hence the second tubular member [64] coaxially disposed within the first tubular member are laterally offset from the central longitudinal axis of the catheter shaft.
	Thus, independent claim 10 is allowed. Dependent claims 13, 14, 17, and 18 are allowed by virtue of being dependent upon independent claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783